DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 and other claims have been considered but are moot because the arguments do not apply in view of newly found reference Forecast being used in the current rejection.  See the new rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4 and 6 recite limitation “receive a second packet…at T2 which is a time after a predetermined time has elapsed from T1 at which the first fragment is received, the predetermined time being a time shorter than media processing unit (MPU) of a media sample configuring the coded video sequent.”  However, the cited paragraph (0419) mentioned in the Remarks section does not teach this limitation.  The Examiner cannot find the support for this limitation in the specification and/or drawings of the Application. Applicant must provide/show support for this newly added limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2009/0164652 to Slobotskoy (“Slobotskoy”) in view of US Patent 7,096,481 to Forecast (“Forecast”) and US PG Pub 2014/0317664 to Park (“Park”).
Regarding claim 4, “A receiving device comprising: processing circuitry” reads on the method of processing/streaming content to a receiving device where the content stream can be processed by the receiving device (abstract, ¶0049) disclosed by Slobotskoy and represented in Figs. 2 and 5.
As to “configured to: receive a first packet including a first fragment configuring a coded video sequence; and receive a second packet including a second fragment configuring the coded video sequence…” Slobotskoy discloses (¶0023, ¶0035, ¶0058) that the encoded content is received at the receiving device, where (¶0037) the encoded content includes a plurality of presentation groups (fragments) consist of presentation units (access units); (¶0004, ¶0024, ¶0037) each presentation unit of the plurality of presentation units includes audio/video content.
As to “the first fragment including…a first media sample configuring the media sample,…first time information, the second fragment including…a second media sample configuring the media sample,…second time information, each of the first media sample and the second media sample including a plurality of access units, the first time information indicating display time of the first media sample, and the second time information indicating display time of the second media sample” Slobotskoy discloses (¶0023, ¶0035, ¶0058) that the encoded content is received at the receiving device, where (¶0037) the encoded content includes a plurality of presentation groups (fragments) consist of presentation units (access units); (¶0004, ¶0024, ¶0037) each presentation unit of the plurality of presentation units includes audio/video content and associated with timestamp as represented in Fig. 2 (elements 203, 201) and Fig. 5 (elements 203, 201); (¶0060, ¶0061) the media content includes decode timestamp (DTS) and presentation timestamp (PTS), where they indicate the order in which the presentation units are to be decoded and presented to the user of the receiving device; PCR and DTS/PTS timestamps set to freerun values are generated.
As to “decode the plurality of access units included in the first media samples based on the first time information; and decode the plurality of access units included in the second media sample based on the second time information” Slobotskoy discloses (¶0060, ¶0061) that the media content includes decode timestamp (DTS) and presentation timestamp (PTS), where they indicate the order in which each of the plurality of presentation units are to be decoded and presented to the user of the receiving device.
Slobotskoy meets all the limitations of the claim except “receive a second packet…at T2 which is a time after a predetermined time has elapsed from T1 at which the first fragment is received, the predetermined time being a time shorter than media processing unit (MPU) of a media sample configuring the coded video sequent.”  However, Forecast discloses (abstract; 31:37-50) that the metadata for splicing encoded video stream is prepared faster than bit rate for ingestion of the data stream.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Slobotskoy’s system by receiving a fragment in a shorter time than content/media processing unit as taught by Forecoast so the pre-processing is performed simultaneous to writing the data to the disk using a carousel type buffer mechanism (31:50-52).
Combination of Slobotskoy and Forecast meets all the limitations of the claim except “the first fragment including a first mdat and a first moof, the first mdat including first media sample, the first moof including first time information, the second fragment including a second mdat and second moof, the second mdat including a second media sample, the second moof including second time information.”  However, Park discloses (abstract, ¶0051) that the media file is fragmented into one or more media fragments/MPU; (¶0101, ¶0103, ¶0106) each MPU/fragment includes mdat and a moof, where moof corresponding to detailed information about the fragment unit and mdat includes Video Sample(s) corresponding to coded media data as represented in Fig. 4A; (¶0117) each MPU/fragment includes moof box and mdat box; the moof box corresponding to real-time data that is substantially carried by the MPU may include at least one traf and the traf provides the time for decoding a VS constituting the mdat as represented in Fig. 6A.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Slobotskoy and Forecast’s systems by having each fragment including a mdat and a moof as taught by Park in order to reliably delivering time information for obtaining decoding time and presentation time to a receiver.

Regarding claim 6, see rejection similar to claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425